Citation Nr: 1221094	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  98-13 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for simple paresthesia of the left mandible, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	C.H. Thornton, Jr., Ph.D., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from December 1985 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) from a February 1998 rating action of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied an increased rating for simple paresthesia of the left mandible, currently evaluated as 10 percent disabling.  

The Veteran provided testimony at a Videoconference hearing held before a Veterans Law Judge (VLJ) of the Board in June 2002.  A transcript of that hearing is in the file.  After the hearing, the case was remanded in October 2003, July 2006, and July 2010 for additional development.  

After the July 2006 remand, and before the case was returned to the Board, the VLJ who presided over the June 2002 hearing retired from the Board.  In November 2010, another Board Videoconference hearing was held.  Copies of both hearing transcripts are associated with the file.  

This case was remanded for additional development in February 2011.  As explained further below, the Board finds there has been substantial compliance with the remand.  

In its February 2011 remand, the Board, inter alia, ordered development for claims of service connection for erectile dysfunction, a left shoulder disability, and a total disability rating for individual unemployability (TDIU).  The claims for service connection for erectile dysfunction and entitlement to a TDIU were allowed in February 2011; these matters are not on appeal.  Claims of service connection for bilateral shoulder disability, together with claims of service connection for bilateral hip disability, hypertension, and tension headaches were denied and following a notice of disagreement, a statement of the case was issued in April 2012.  There is currently no appeal in the file and those matters are not before the Board.  See 38 C.F.R. § 20.200 (2011) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  


FINDING OF FACT

The simple paresthesia of the left mandible results in no more than moderate, incomplete paralysis.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for the simple paresthesia of the left mandible are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes (DCs) 8207, 8407, 4.150 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In a January 2004 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In a July 2006 letter, the Veteran was informed of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the VLJs described the issue on appeal and suggested that any evidence tending to show that the disability had increased in severity would be helpful in substantiating the claim for an increased rating.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  All relevant and identified records have been received; including Social Security Administration records.  The Veteran has had two VA examinations in conjunction with this claim.  

In the September 1997 VA examination report, the examiner suggested that the Veteran be evaluated by oral surgery.  The Board noted this request in the February 2011 Board remand, however, VA medical staff determined a D.D.S. and a M.D. examiner were appropriate to conduct the oral examination (see April VA and December 2011 VA examination and addendum).  The examinations conducted were full and complete, and the Board relies on the medical judgment of VA medical staff and finds there was substantial compliance with the February 2011 remand examination request.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In coming to this conclusion, the Board recognizes that the Veteran's mandible was also evaluated by a private neurologist during the time period on appeal.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  The entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs).  38 C.F.R. § 4.27 (2011).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran is currently service-connected for the simple parathesia of the left mandible at 10 percent disabling and rated under paralysis of the seventh cranial nerve (38 C.F.R. § 4.124a, DC 8207).  

Disabilities involving the seventh (facial) cranial nerve may be evaluated based on paralysis, neuritis, or neuralgia.  38 C.F.R. § 4.124a, DCs 8207, 8307, 8407.  Paralysis is dependent upon relative loss of innervation of facial muscles.  It is rated under Diagnostic Code 8207, which provides a 10 percent evaluation for incomplete, moderate paralysis of the seventh cranial nerve; a 20 percent evaluation for incomplete, severe paralysis; and a 30 percent evaluation for paralysis that is complete.  Cranial neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, and is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis under the criteria of DC 8207.  See 38 C.F.R. §§ 4.123, 4.124a, DC 8307.  Cranial neuralgia is characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, again to be rated on the same scale, but with a maximum equal to moderate incomplete paralysis under the criteria of Diagnostic Code 8207.  See 38 C.F.R. § 4.124, 4.124a, DC 8407.  

The Board has also considered the application of 38 C.F.R. § 4.150, the schedule of ratings for dental and oral conditions because these DCs address the mandible (see DCs 9900-9905).  However, the Board finds that these codes are not applicable because there is no osteomyelitis or osteoradionecrosis and no loss, nonunion, malunion or limitation of motion of the mandible.  The Board also finds the other codes in the regulation are not applicable to the disability being rated.  See 38 C.F.R. § 4.150, DCs 9906-9916.  

The Veteran contends that he suffers numbness on his jaw and lower lip (See July 1997 claim and August 1998 appeal).  He testified to sensations of numbness and pain as well as biting his lip at times at the June 2002 and November 2010 Board hearings.  He complained of a burning sensation to his dentist in April 2002.  

The Board finds the Veteran to be competent to report what he has experienced regarding his disability under 38 C.F.R. § 3.159(a)(2) and that he has been credible in his report of jaw numbness.  Caluza, 7 Vet. App. 498.  

The evidence in the file during the time period on appeal shows while the Veteran has consistently reported some numbness the findings generally show incomplete, moderate paralysis of the facial muscles.  At the September 1997 VA examination, the Veteran reported numbness on the left chin which occurred after the extraction of wisdom teeth.  His cranial nerves and pinprick sensation (vibration and position) were normal.  A sensory examination showed a small area on the left chin where cotton sensation was decreased.  

As possible evidence of entrapment of the mandibular nerve was indicated in this first examination during the time period on appeal, the Veteran underwent an "extensive oral evaluation" in April 2011.  The examiner noted the Veteran's assertions regarding lip paresthesia and that he said his numbness was replaced only by pain from a recent toothache.  Once that tooth was pulled, numbness returned.  The Veteran had decreased sensitivity on the lower left lip but a positive pain response to an explorer stick.  He could feel deep pressure sensations on gingival mucosa all over his entire mandibular mucosa along with light probing in all areas.  There was no functional impairment due to loss of motion or masticatory function loss.  There was no bone loss; the examiner noted that some teeth had been extracted.  The diagnosis was a decrease in sensation on the lower left lip with no decrease in function and no deviation or decrease in tongue motion.  He had a positive pain test on his lower left lip, but the response was decreased from the right side.  A December 2011 addendum affirmed these earlier findings and noted the claims file was fully reviewed.  

Other evidence in file supports the findings at the 2011 VA examination.  A February 2003 VA primary care review of systems showed that left facial nerve distribution numbness was detected.  An April 2004 private evaluation noted numbness on the left side of his face.  An October 2005 private history and physical examination before back surgery noted that cranial nerves two through twelve were intact.  In February 2007, a private neurologist noted past lower jaw surgery that left the Veteran with facial numbness; a cranial nerves examination showed that sensation was normal except for the left lower face.  There was full tone of muscles of mastication.  

The Board finds that the disability picture of the simple parathesia of the left mandible is best approximated by the 10 percent rating under DC 8207.  38 C.F.R. § 4.124a.  Cranial neuritis and/or neuralgia have not been shown.  As the evidence fails to show that the Veteran's incomplete paralysis of the seventh cranial nerve is severe or complete, a higher evaluation is not warranted.  

The Board has considered whether a staged rating is appropriate, as mandated by Hart, 21 Vet. App. 509-510.  As the Veteran's symptoms remained constant throughout the course of the period on appeal staged ratings are not warranted.  

The Board has also considered whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. at 115.  The Board finds here that the schedular rating is appropriate for the disability based on the evidence.  

The Board finds an increased rating is not warranted.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

An increased rating for simple paresthesia of the left mandible, currently evaluated as 10 percent disabling, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


